Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3, 5, 7, 9-12, 14-15, 17, 19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “identifying a second contribution of constituents of the hemolyzed blood sample to the second light absorbance profile; and determining the level of hemolysis based on the difference between 1) the first contribution of constituents of the whole blood sample to the first light absorbance profile, and 2) the second contribution of constituents of the hemolyzed blood sample to the second light absorbance profile; and wherein the constituents comprise one or more of the following: total hemoglobin (tHb), oxygen saturation of hemoglobin (s02), oxyhemoglobin (O2Hb), deoxygenated hemoglobin (HHb), methemoglobin (MetHb), turbidity, total bilirubin, and combinations thereof” along with all other limitations of the claim. 
As to claim 14, the prior arts alone or in combination fail to disclose the claimed limitations such as, “determine a level of hemolysis of the whole blood by comparing the first light absorbance profile of the whole blood sample to the second light absorbance profile of the hemolyzed sample, and wherein the computer processor executes instructions that: identify a first contribution of constituents of the whole blood sample to 


 

Claims 2-3, 5, 7, 9-12, 15, 17, 19 and 21-23 are allowable due to their dependencies. 
The closest references, Schlaminger (US 20100159500 A1) and Eppes (US 4764021 A) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886